Title: To John Adams from Matthew Ridley, 29 September 1782
From: Ridley, Matthew
To: Adams, John



Paris Septemb: the 29h. 1782
Sir

I did myself the Honor of writing you a few Posts since. I now inclose you a Letter which will communicate something agreeable. The Grand difficulty being removed I have now some hopes of seeing you in this part of the World. Personal motives engage me strongly to wish it but public ones which are of more weight seem to require it.
By the Vessels, arrived at L’Orient are Letters as late as the 12: Augt: Genl. Washington was upon the North River. The French Army were marching to join and which would make up about 15000—Whether there would be any active operations on our side seemd doubtful. The French fleet had been off the Delaware and after staying there a few days was gone or was going to Boston to refit &ca. The fleet consisted of 13 sail. One Letter I have says—“Savannah certainly evacuated Charles Town probably.” I however doubt this last part. People were thinking a little of Peace; but I do not learn there was any foundation for Mr Waters’s famous list of extraordinary tumults and changes.
Everything is very private here. Reneval is returned some time but what he went about I do not believe is yet rightly known. Whatever it was I do not think he was so successful as he expected: or rather as others expected.

I shall be glad to hear you enjoy good health. And have the Honor to be with respect Sir Your mt Obedt servt
Matt: Ridley

